DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS document submitted on October 8, 2020 have been considered.

Ex Parte Quayle Matters
This application is in condition for allowance except for the following two (2) formal matters: 
1. Drawings
The drawings are objected to because of informalities, as follows:
37 CFR 1.84 (u)(2) states:  “Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. (emphasis added)”
Applicant note: for all figures (1-17B), increase font size of each figure number, and remove the brackets.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

2. Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

Allowable Subject Matter
Claims 1-16 are allowable.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding a semiconductor device (as recited within independent claims 1 and 9) particularly characterized by having:
an input terminal provided on the insulation substrate and to which an electric signal to be supplied to the semiconductor element is input; 
a 1st signal line electrically connected between the semiconductor element and the input terminal, and provided on the insulation substrate; 
a 2nd signal line electrically connected between the 1st signal line and the input terminal, and provided on the insulation substrate; and 
a capacitor connected to the 2nd signal line and provided on the insulation substrate, 
wherein the 2nd signal line has impedance lower than impedance of the 1st signal line, 
wherein the capacitor includes 

a 2nd metal pattern which is at least a part of the ground pattern, and is provided between the 1st metal pattern and the 2nd signal line and between the 1st metal pattern and an end part of the insulation substrate, to be electrically coupled with the 1st metal pattern.

	Claims 2-8 depend from claim 1; claims 10-16 depend from claim 9.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812